Citation Nr: 0913081	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for musculoligamentous 
pain of the left knee, with arthritis.

2.  Entitlement to service connection for cellulitis, 
musculoligamentous pain of the left leg, with arthritis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to March 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
Veteran's musculoligamentous pain of the left knee, with 
arthritis, is related to active service.

2.  The competent evidence does not demonstrate that the 
Veteran's cellulitis, musculoligamentous pain of the left 
leg, with arthritis, is related to active service.


CONCLUSIONS OF LAW

1.  Musculoligamentous pain of the left knee, with arthritis, 
was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, (2008).

2.  Cellulitis, musculoligamentous pain of the left leg, with 
arthritis, was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A.
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in December 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The December 2006 letter 
provided this notice to the Veteran.  

The Board observes that the December 2006 letter was sent to 
the Veteran prior to the May 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
December 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in April 2007.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that his musculoligamentous pain in his 
knee and leg, as well as the cellulitis in his leg are 
related to his military service.

The Veteran was afforded a compensation and pension 
examination (C&P) in April 2007 in relation to his claims.  
The examination of the left knee and left lower leg revealed 
that the Veteran experiences, aching, throbbing pain in his 
left knee that moves into his legs.  The Veteran's pain is 
associated with weakness and stiffness.  X-rays taken at the 
time of the examination revealed that the left knee was 
normal with no bony, joint, or soft tissue abnormality and no 
fracture.  The X-rays further revealed that the left tibia 
and fibula were also found to be normal with no fracture, no 
bony, joint or soft tissue abnormality.  The VA examiner 
diagnosed the Veteran with musculoligamentous pain in the 
left knee and left leg.  The examiner notes that the Veteran 
does not have arthritis.  The examiner acknowledges that the 
Veteran had cellulitis in service, but notes that medical 
literature suggests no relationship between a simple 
bacterial infection in the skin and musculoligamentous pain 
in a bone or joint.  The examiner then cites X-rays taken in 
conjunction with the C&P examination and X-rays taken at the 
time of the injury in service and notes that neither X-ray 
shows evidence of degenerative changes, prior fracture or 
osetomyelitis.  The examiner further notes that X-rays and 
examinations of the knee, from January and February 1980 show 
that the knee was found to be within normal limits with no 
loss of motion.  There is no evidence that the Veteran's in-
service knee injury was of a chronic nature.  As such, the 
April 2007 C&P examiner opines that the Veteran's 
musculoligamentous pain of the left knee and lower leg is not 
caused by or a result of service.  

The Board recognizes the Veteran's assertion that he has 
experienced leg and knee pain since service; however, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Moreover, the Veteran is not 
shown to have the requisite medical expertise to diagnose a 
leg or knee disorder or render a competent medical opinion 
with regard to such claims.  Consequently, his assertion is 
afforded no probative value regarding the question of whether 
his current claims are related to service.

In addition to a lack of competent evidence providing any 
link between the Veteran's current claims and his military 
service, the Board finds that the twenty-six year lapse in 
time between the Veteran's active service and the first post-
service complaints of leg and knee pain weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
of service connection for musculoligamentous pain of the left 
knee, with arthritis and for cellulitis, musculoligamentous 
pain of the left leg, with arthritis.  The Board concludes 
that the weight of the probative evidence, consisting of the 
lapse in time between service and post service complaints and 
the April 2007 negative medical opinion, is against any nexus 
between any current musculoligamentous pain of the left knee, 
with arthritis, and cellulitis, musculoligamentous pain of 
the left leg, with arthritis and active service.  The Board 
has considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against these claims such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for musculoligamentous pain 
of the left knee, with arthritis, is denied.

Entitlement to service connection for cellulitis, 
musculoligamentous pain of the left leg, with arthritis is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


